Title: To Thomas Jefferson from Albert Gallatin, 29 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 29. 1808.
                  
                  I have given the directions to Mr. Gelston on the subject of the fraudulent papers used at Amsterdam. But I do not think that at this moment any thing more either by way of publication or message would be expedient.
                  Brown the N. Orleans collector writes that he had cleared 42 vessels since the embargo was known, because he had no copy of the law. A packet from New York had brought the intelligence, & the latest letters received from Washington were of the 4th. Decer.—The embargo passed 22d. Decer.; & he writes on 28th January.—I have written to him that the general knowledge of an embargo was sufficient to have made it his duty at least to refuse clearances; and that he must enforce the penalties against the owners of every vessel that sailed with knowledge of the first law. I presume that some flour was thus exported to Havannah; but principally cotton to Liverpool. I think, however, that in his 42 vessels he includes coasting vessels.
                  It appears from the enclosed paper, under the head Communication that we have no district attorney in East Tenessee.
                  I cannot obtain a copy of the supplementary non-importation act. They say that they (in the office of the Secy. of State) have not got it.
                  Respectfully yr. Obt. St.
                  
                     Albert Gallatin 
                     
                  
               